Citation Nr: 1716776	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for Non-Hodgkin's lymphoma, to include as secondary to exposure to herbicide (C-123) and asbestosis, also claimed as chemical and insecticide.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2013, the Veteran testified at a personal hearing before a Decision Review Officer at the Sioux Falls, South Dakota RO.  A transcript of this hearing is of record.

In September 2014, the Board remanded the case to the RO for further development, to include scheduling the Veteran for a hearing before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

As noted above, in September 2014, the Board remanded the claim, in part, for the RO to schedule a hearing with a Veterans Law Judge at the RO.  

Following the Board's September 2014 remand, there is no indication that a hearing was scheduled in connection with the issue on appeal.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As the RO did not schedule the hearing prior to returning the claims file to the Board, the case must again be remanded in order to schedule a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge at the RO.  A copy of the notice informing him of the date, time and location of that hearing must be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


